              Case 1:19-cr-00633-CM Document 1 Filed 06/03/19 Page 1 of 4
•                                                                   ORIGINAL
    Approved:
                  MICHAEL D. LONGYEAR
                  Assistant United States Attorney

    Before:       THE HONORABLE GABRIEL W. GORENSTEIN
                  Chief United States Magistrate
                  Southern District of New Yot                        5248
                     -----------x

    UNITED STATES OF AMERICA                      SEALED COMPLAINT

       - v.   -                                   Violations of
                                                  21 U.S.C. §§ 841 and 846
    MORY KABA,
                                                  COUNTY OF OFFENSE:
         Defendant.                               NEW YORK

                       ----------x


    SOUTHERN DISTRICT OF NEW YORK, ss.:

         PAUL RIVERA, being duly sworn, deposes and says that he is a
    Detective with the New York City Police Department ("NYPD"), and
    charges as follows:

                                      COUNT ONE

         1.   From at least in or about February 2019, up to and
    including in or about May 2019, in the Southern District of New
    York and elsewhere, MORY KABA, the defendant, and others known
    and unknown, intentionally and knowingly did combine, conspire,
    confederate, and agree together and with each other to violate
    the narcotics laws of the United States.

         2.   It was a part and an object of the conspiracy that
    MORY KABA, the defendant, and others known and unknown, would
    and did distribute and possess with intent to distribute a
    controlled substances, in violation of Title 21, United States
    Code, Section 84l(a) (1).
      Case 1:19-cr-00633-CM Document 1 Filed 06/03/19 Page 2 of 4


     3.   The controlled substances that MORY KABA, the
defendant, conspired to distribute and possess with intent to
distribute were (a) 280 grams and more of mixtures and
substances containing a detectable amount of cocaine base, in
the form commonly known as "crack cocaine," in violation of
Title 21, United States Code, Section 841(b) (1) (A); and (b)
mixtures and substances containing a detectable amount of heroin
and fentanyl, in violation of Title 21, United States Code,
Section 841 (b) (1) (C).

          (Title 21, United States Code, Section 846.)

                               COUNT TWO

     4.   On or about May 23, 2019, in the Southern District of
New York and elsewhere, MORY KABA, the defendant, intentionally
and knowingly did distribute and possess with intent to
distribute a controlled substance, in violation of Title 21,
United States Code, Section 84l(a) (1).

     5.   The controlled substance involved in the offense was
28 grams and more of mixtures and substances containing a
detectable amount of cocaine base, in the form commonly known as
"crack cocaine," in violation of Title 21, United States Code,
Section 841 (b) (1) (B) .

 (Title 21, United States Code, Sections 841(a) (1) and (b) (1) (B) .)

     The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     6.   I am a Detective with the NYPD and have been with the
NYPD for approximately 13 years. I have been personally involved
in the investigation of this matter. This affidavit is based
upon my personal participation in the investigation, my
examination of reports and records, and my conversations with
other law enforcement agents and other individuals. Because this
Affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all of the
facts that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

     7.   Beginning in or about February 2019, an NYPD detective
acting undercover (the "UC"), began purchasing quantities of
crack cocaine and heroin from MORY KABA, the defendant, in

                                   2
        Case 1:19-cr-00633-CM Document 1 Filed 06/03/19 Page 3 of 4



Manhattan, New York. Based on conversations with the UC, a
review of the UC's reports, a review of video recordings of
certain buys, a review of a prior booking photograph of KABA,
and my participation in surveillance of KABA, I have learned, in
substance and in part, the following:

           a.    On or about February 7, 2019, the UC communicated
with an individual the UC knew as "Moe" by contacting "Moe" via
a cellular telephone number. The UC told "Moe," in sum and
substance, that the UC had $600 to purchase heroin, and "Moe"
told the UC to meet "Moe" at West 49th Street and 8th Avenue in
Manhattan.    The UC arrived at the agreed upon location and met
"Moe."  "Moe" handed the UC eight bundles of what appeared to be
heroin. Based on a review of law enforcement databases, the UC
identified "Moe" as MORY KABA, the defendant.

          b.   Based on my review of NYPD narcotics laboratory
analysis reports and evidence vouchers, I have learned that the
eight bundles that the UC purchased on or about February 7, 2019
contained approximatel 2.4 grams of a substance containing
heroin.

           c.  Following the February 7, 2019 purchase of
heroin, the UC met KABA eleven times in locations in Manhattan,
New York to purchase narcotics.  Each buy was video recorded.
Between February 7, 2019 and May 23, 2019, the UC purchased
approximately 309 grams of cocaine base and 22.5 grams of heroin
from KABA.

          d.   With respect to the purchases of cocaine base,
the transactions between the UC and KABA involved several
purchase of quantities of cocaine base in excess of 28 grams.
For example:

             i.     On or about May 8, 2019, near 313 West 48th
Street in Manhattan, New York, the UC gave KABA approximately
$1,850 in exchange for approximately 28.6 grams of cocaine base.
During this interaction, KABA"informed the UC, in sum and
substance, that KABA was working with a new drug supplier
because his prior supplier had been arrested.

            11.     On or about May 23, 2019, near 313 West 48th
Street in Manhattan, New York, the UC gave KABA approximately
$2,000 in exchange for approximately 38 grams of cocaine base.




                                    3
        Case 1:19-cr-00633-CM Document 1 Filed 06/03/19 Page 4 of 4



          WHEREFORE, deponent respectfully requests that a warrant
issue for the arrest of MORY KABA, the defendant, and that he be
arrested and imprisoned or bailed, as the case may be.
               \

                              PAUL       -
                              Detective
                              New York City Police Department


Sworn to before me this
3rd day of June 2019




                                     4
